DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-16 have been examined in this application.  This communication is the first action on the merits of these claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "”the fuel protection compartment" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2019/0300194 by Leachman in view of US Patent Number 4,925,057 to Childress.

Regarding claim 1, Leachman discloses a fuel cell protection system, comprising:
An aircraft fuselage having an inner surface and an outer surface (aircraft structure 402);
An attachment point mounted on the outer surface (cargo hook 404);
An aircraft fuel cell spaced apart from the inner surface (fuel cells 422a and 422b); and
A plate positioned between the inner surface and the aircraft fuel system (liner 410a and 410b), 
Leachman does not disclose the plate being spaced apart from the inner surface to create a void space, wherein the void space is configured to accept all or a portion of the attachment point.  However, this limitation is taught by Childress.  Childress discloses an aircraft fuel tank having void spaces 30, 32, 34 between the inner surface of 52 and walls 70.  It would be obvious to a person having ordinary skill in the art to modify Leachman using the teachings from Childress in order to better protect the fuel tank from projectile penetration.  Furthermore, surrounding the fuel cells 422 in Leachman with void spaces as taught by Childress would cause the void space to accept all or a portion of the cargo hook 404 in the event of an upward crash force applied on cargo hook 404.  

Regarding claim 2 (dependent on claim 1), Leachman discloses the attachment point being a cargo hook (cargo hook 404).  

Regarding claims 3 (dependent on claim 1) and 4 (dependent on claim 3), Childress further teaches at least one sidewall coupled to one or more edges of the plate, the at least one sidewall configured to hold the plate apart from the inner surface, wherein the at least one sidewall is an integral part of the plate.  Figures 5A-6 show bladders 30-34 having integral sidewalls coupled to the edges to hold the plate apart from the inner surface of side wall 16. 

Regarding claims 8 (dependent on claim 1) and 13 (dependent on claim 12), Leachman discloses the plate being a rigid material.  Paragraph 28 discloses “a puncture-resistant liner…may be a woven material made from metallic materials (e.g., steel, aluminum, titanium, alloys, etc.)”.  

Regarding claims 9 (dependent on claim 7) and 14 (dependent on claim 12), Leachman further teaches the plate, sidewall, first tab, and second tab are formed from a single ballistic fabric material.  Paragraph 28 discloses the liner being woven from a variety of materials that can be considered a ballistic fabric material.  

Regarding claim 10, Leachman discloses rotorcraft (rotorcraft 100) comprising:
A fuselage having an inner surface and an outer surface (aircraft structure 402);
A cargo hook attached to the outer surface (cargo hook 404);
A fuel tank including a plurality of interconnected fuel bags operable to contain liquid fuel spaced apart from the inner surface (fuel cells 422a and 422b).
Leachman does not disclose a fuel cell protection compartment between the inner surface and the fuel tank, the fuel protection compartment configured to receive all or a portion of the cargo hook after a crash.  However, this limitation is taught by Childress.  Childress discloses an aircraft fuel tank with a protection system having bladders 30, 32, 34 between the inner surface of 52 and walls 70.  It would be obvious to a person having ordinary skill in the art to modify Leachman using the teachings from Childress in order to better protect the fuel tank from projectile penetration.  Furthermore, surrounding the fuel cells 422 in Leachman with bladders as taught by Childress would cause the void space to accept all or a portion of the cargo hook 404 in the event of an upward crash force applied on cargo hook 404.

Regarding claim 11 (dependent on claim 10), Leachman as modified by Childress further teaches the fuel cell protection compartment being configured to prevent the cargo hook from damaging the fuel tank.  Providing a gap using the bladders provides additional protection that would prevent the cargo hook from damaging the fuel tank.

Regarding claim 12 (dependent on claim 10)¸ Leachman discloses a plate positioned between the inner surface and the fuel tank (liner 410a and 410b)
Childress further teaches the plate being spaced apart from the inner surface to create a void space (Figure 3 shows walls 70 being spaced apart to create a void space).    

Claims 5-7 and 15-16 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2019/0300194 by Leachman in view of US Patent Number 4,925,057 to Childress, in further view of US Patent Number 8,047,465 to Payen.

Regarding claims 5 (dependent on claim 3) and 15 (dependent on claim 10), Leachman and Childress do not disclose a tab coupled to an edge of the at least one sidewall, the tab fixedly attached to the inner surface of the fuselage.  However, this limitation is taught by Payen.  Payen discloses an anti-crash structure for an aircraft with a plate 51 that is fixed attached to an inner surface 19 by a tab 51E.  It would be obvious to a person having ordinary skill in the art to modify Leachman and Childress using the teachings from Payen in order to use a known way to attach structures to a panel on an aircraft.

Regarding claims 6 (dependent on claim 1) and 16 (dependent on claim 10), Payen further teaches an aircraft structural beam attached to the fuselage inner surface (beam 18V), and a tab coupled to at least one edge of the plate (51A), the tab fixedly attached to the structural beam (Figures 3 and 4 show face 51A being attached to soleplate 54 of beam 18V).  

Regarding claim 7 (dependent on claim 1), Payen further teaches an aircraft structural beam attached to the fuselage inner surface (beam 18V), a first tab coupled to a first edge of the plate (51A), the first tab having a surface fixedly attached to the structural beam (Figures 3 and 4 show face 51A attached to soleplate 54 of beam 18V), a sidewall coupled to a second edge of the plate, the sidewall configured to hold the plate apart form the inner surface (51D), and a second tab coupled to the sidewall (51E), the second tab having a surface fixedly attached to the inner surface (Figures 3 and 4 show face 51E attached to inner surface 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642